

114 S1982 IS: Korean War Veterans Memorial Wall of Remembrance Act of 2015
U.S. Senate
2015-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1982IN THE SENATE OF THE UNITED STATESAugust 5, 2015Mr. Cardin (for himself and Mr. Boozman) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo authorize a Wall of Remembrance as part of the Korean War Veterans Memorial and to allow certain
			 private contributions to fund the Wall of Remembrance.
	
 1.Short titleThis Act may be cited as the Korean War Veterans Memorial Wall of Remembrance Act of 2015. 2.Wall of remembrancePublic Law 99–572 (40 U.S.C. 8903 note; 100 Stat. 3226) is amended by adding at the end the following:
			
				4.Wall of remembrance
 (a)AuthorizationThe memorial authorized under section 1 shall include a Wall of Remembrance. (b)No Federal fundsFederal funds may not be used to construct the Wall of Remembrance.
 (c)Design recommendationsThe American Battle Monuments Commission shall request and consider design recommendations from the Korean War Veterans Memorial Foundation, Inc., for the establishment of the Wall of Remembrance.
 (d)RequirementsThe Wall of Remembrance shall include—
 (1)a list by name of members of the Armed Forces of the United States who died in theater in the Korean War;
 (2)the number of members of the Armed Forces of the United States who, in regards to the Korean War—
 (A)were wounded in action;
 (B)are listed as missing in action; or
 (C)were prisoners of war; and
 (3)the number of members of the Korean Augmentation to the United States Army, the Republic of Korea Armed Forces, and the other nations of the United Nations Command who, in regards to the Korean War—
 (A)were killed in action;
 (B)were wounded in action;
 (C)are listed as missing in action; or
 (D)were prisoners of war..